Citation Nr: 0705429	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for varicose 
veins.

2.  Entitlement to a rating in excess of 10 percent for a 
soft tissue defect to the right anterior thigh with old 
partial denervation in the vastus lateralis and vastus 
medialis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1958 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision on behalf 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2006, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The issue of entitlement to a rating in excess of 10 percent 
for a soft tissue defect to the right anterior thigh with old 
partial denervation in the vastus lateralis and vastus 
medialis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1998 rating decision the RO denied reopening a 
claim for entitlement to service connection for varicose 
veins; the veteran did not appeal.

2.  Evidence added to the record since the June 1998 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for varicose veins may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate her 
varicose veins claim by correspondence dated in September 
2002.  During the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  Because of the decisions in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

A review of the September 2002 VCAA notice shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue addressed in this 
decision have been met and that all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Adequate opportunities to submit evidence and 
request assistance have been provided.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant. 

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a June 1998 rating decision the RO denied reopening a 
claim for entitlement to service connection for varicose 
veins.  The RO rating action noted that the Board denied 
entitlement to service connection in an unappealed October 
1991 decision because varicose veins was shown neither to 
have been incurred in service nor to have developed as a 
result of a service-connected disability.  In that decision 
the Board found, in essence, that there was no competent 
evidence showing a varicose vein disorder was manifest until 
after her discharge from service.  The veteran did not appeal 
the June 1998 rating decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

The evidence added to the record since the June 1998 rating 
decision includes the veteran's request to reopen her claim 
reiterating her contention that the disorder began in 
service.  She submitted copies of medical literature related 
to the disorder and additional medical reports were received 
showing treatment for varicose veins without opinion relating 
the disorder to service.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the June 
1998 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  The evidence added to the 
record does not include competent evidence relating the post-
service diagnoses of varicose veins to any event, injury, or 
disease in service which was the basis for the prior 
determination.  The veteran's statements and the additional 
medical reports are essentially cumulative of the evidence 
previously considered and do not raise a reasonable 
possibility of substantiating the claim.  The medical 
literature submitted, although informative as to the nature 
of these disorders, is not relevant to the veteran's specific 
claim.  As the information provided in support of the 
application to reopen the claim does not include new and 
material evidence, the appeal must be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for varicose veins; the 
appeal is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and the implementing regulations apply in 
the instant case.  A review of the record shows the veteran 
was notified of the evidence not of record that was necessary 
to substantiate her increased rating claim and of which 
parties were expected to provide such evidence by 
correspondence dated in October 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, service medical records show the veteran 
sustained an injury to the right thigh in January 1960, and 
was hospitalized for 5 days.  X-rays revealed no evidence of 
fracture.  The hospital discharge diagnosis was right thigh 
contusion.  A March 1983 VA medical report noted a working 
diagnosis of microneuromatous involvement in scarring of the 
right thigh following injury by explosion in January 1960.  

A February 1986 VA electromyography (EMG) report noted needle 
electrode samplings revealed varying degrees of old partial 
denervation of the vastus lateralis and vastus medialis.  The 
denervation was described as quite severe in the vastus 
medialis muscle.  It was also noted that femoral nerve 
latency was markedly slowed.  VA orthopedic examination in 
March 1986 noted a depressed area overlying the quadriceps in 
the mid-anterior right thigh that was approximately six 
inches long by one and a half inches wide.  The examiner 
noted the defect represented an area of post-traumatic fat 
necrosis of the right thigh which did not involve a muscle 
defect.  It was also noted that such lesions would not 
ordinarily be expected to remain painful for a prolonged 
period of time.  In a June 1987 decision the Board considered 
the issue of entitlement to a higher alternative rating based 
upon femoral nerve impairment, but found the evidence 
demonstrated no more than mild neurological residuals.

On VA examination in November 2002 the veteran complained of 
worsening chronic right leg pain, altered gait, and weakness.  
She also reported that she had begun to notice some tissue 
loss in the distal thigh.  The examiner noted right lower 
extremity weakness as compared to the left.  Palpation 
revealed a loss of muscle substance with an indentation of 
approximately one half inch.  The diagnosis was Group XIV 
anterior thigh group with underlying muscle tissue loss, 
continued weakness, and chronic pain.  The Board notes, 
however, that no opinion was provided as to the present 
nature of the neurological manifestations of the veteran's 
right thigh disorder.  Therefore, additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA neurology examination for an opinion 
as to the current nature and severity of 
her service-connected right thigh 
disability.  The neurologist should 
reconcile any opinion provided with the 
findings of the March 1983 VA medical 
report and the February 1986 VA EMG 
report.  The physician should be 
requested to describe any present femoral 
nerve incomplete paralysis in terms of 
mild, moderate, or severe impairment.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


